The opinion of the court was delivered by
Allen, J.:
Objection is made by the defendants in error to the consideration of this case, on the ground that the petition in error was not filed within one year after the rendition of judgment. The trial appears to have been commenced on the 22d day of November, 1887. The record recites: “On the 29th day of November, during said term of court, the court made, found and filed the following findings of fact and conclusions of law.” As the record was filed in this court on the 26th day of November, 1888, the objection is untenable.
It is also objected that there is no certificate of the clerk attesting the genuineness of the copies of the pleadings and proceedings in the action. As this is a case-made, no such certificate is necessary. The ease was duly settled by the ■trial judge, and as his signature is attested by the clerk of the court, it is all that is required.
While the conduct of the parties with respect to the enforcement of their rights is peculiar, the facts disclosed by the record are very simple, and there is no substantial conflict whatever in the testimony, which fully supports the find*154ings of the court. Sylvester T. Meredith borrowed from his father, the plaintiff, $1,000. To secure the payment of this sum, he and his wife executed a quitclaim deed to the plaintiff. The plaintiff and his wife then executed a bond covenanting to reeonvey the lands to said Sylvester T. Meredith on the payment of said $1,000, with 8 per cent, interest, on or before April 17, 1885. Sylvester T. Meredith and the defendants, who are his widow and children, continued to occupy the land, and the defendants were still in possession of it at the time this suit was brought. There is no claim that this money, or any part of it, has ever been repaid to the plaintiff. The two instruments construed together constitute a mortgage as effectually as though embodied in one instrument. The plaintiff is entitled to a foreclosure of this mortgage and sale of the premises for the payment of the debt. Can he obtain such foreclosure and sale in this action?
The plaintiff, in his petition,' sought to recover the land The defendants, in their answer, admitted the conveyance of the legal title to the plaintiff, and asserted that it was for the purpose of securing the repayment of this money. On the trial, the plaintiff confessed the contention of the defendants, and asked leave to amend the petition to conform to the allegations of the answer. We think no such amendment strictly necessary. When the plaintiff confessed the truth of the answer, the controversy came to an end, and the court should then have pronounced judgment in accordance with the facts disclosed. The contention that the defendants had a right to again change their position and raise new issues is not sound. It was incumbent on the defendants, after setting up the facts showing the conveyance to the plaintiff to be only a mortgage, to show that the mortgage was paid or otherwise discharged, if that were the fact. It is the policy of the law to settle all controversies with reference to the subject-matter in one action wherever it is practicable to do so, and we think it was incumbent on both parties to fully state their claims in this case. The plaintiff claimed the whole property. Under averments of the answer which *155were sustained by the evidence in the case, it was disclosed that he was not entitled to the whole property, but was entitled to a lien for the payment of the money secured by the ■quitclaim deed. We think the bond for reconveyance clearly shows that the defendants had until the 17th of April, 1885, to repay the money borrowed.
The contention of the plaintiff, that the defendants, having denied the execution of the bond to reconvey under oath, are now estopped from setting it up, is not sound, and especially so in view of the fact that that denial was only made by one of the defendants. An affidavit on information and belief, such as that made by the defendant Sarah Meredith in the former action, for the purpose of raising an issue, and with reference to a fact of which she would not necessarily have any personal knowledge, does not contain the elements necessary to constitute estoppel.
■The judgment in this case is reversed, with directions to the court below to enter judgment for the sale of the lands in controversy for the payment to the plaintiff of $1,000 and 8 per cent, interest from April 17, 1880, and costs of suit, and the balance, if any, to be distributed among the defendants .according to their respective interests.
All the Justices concurring.